                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KATRINA GRUBE,

                    Plaintiff,
      v.
                                                         Case No. 17-cv-791-wmc
NANCY A. BERRYHILL,
Deputy Commissioner of Operations,

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Nancy A. Berryhill, Deputy Commissioner of Operations affirming the

decision of the Commissioner and dismissing this case.




       s/ K. Frederickson, Deputy Clerk                            5/28/2019
        Peter Oppeneer, Clerk of Court                                Date
